 

Exhibit 10.1

 

WECAST NETWORK, INC.

 

AMENDMENT NO. 6 TO

CONVERTIBLE PROMISSORY NOTE

 

This AMENDMENT NO. 6 TO CONVERTIBLE PROMISSORY NOTE (the “Amendment”), effective
as of December 31, 2016 (the “Effective Date”), is by and among WECAST NETWORK,
INC., a Nevada corporation (the “Company”), and SHANE MCMAHON (the “Payee”).

 

WHEREAS, the Company and the Payee are parties to that certain Convertible
Promissory Note of the Company, dated as of May 10, 2012, as amended as of May
18, 2012, as of October 19, 2012, as of May 10, 2013, as of January 31, 2014,
and as of December 30, 2014 in principal amount of $3,000,000.00 (the “Note”);
and

 

WHEREAS, the Company and the Payee desire to amend the Note as provided herein;

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

1.Effective as of the Effective Date, Section 2(a) of the Note shall be deleted
in its entirety and, in lieu thereof, the following new Section 2(a) is
inserted:

 

Payments.      Unless earlier converted pursuant to Section 3; provided that
upon the conversion of the Series E Preferred stock owned by C Media into common
stock (pursuant to which all Series E Preferred Stock will be automatically
converted) Section 3(d) of the Note shall be deemed deleted so that the Note is
no longer convertible into Series E Preferred Stock and only convertible into
Common Stock at a conversion price of $1.50 per share, the Principal Amount and
all accrued interest on this Note shall be due and payable to Payee by wire
transfer of immediately available Funds upon written demand by the Payee at any
time following the date hereof thru December 31, 2018 (the “Maturity Date”).

 

2.Except as expressly amended by this Amendment, the terms and conditions of the
Note are hereby confirmed and shall remain in full force and effect without
impairment or modification.

 

3.This Amendment shall be governed by and construed in accordance with the laws
of the State of New York without giving effect to any choice of law or conflict
of law provision or rule (whether of the State of New York or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of New York.

 

4.This Amendment may be executed electronically via email or facsimile and in
two or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.

 

[Remainder of Page Intentionally Left Blank]

 

   

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment effective as
of the day and year first above written.

 

  WECAST NETWORK, INC.         By: /s/ Bing Yang     Name: Bing Yang     Title:
Chief Executive Officer

 

[Signature Page to Shane McMahon Promissory Note Amendment]

 

   

 

  

  SHANE MCMAHON       /s/ Shane McMahon   Shane McMahon

 

[Signature Page to Shane McMahon Promissory Note Amendment]

 



   

